Citation Nr: 1641676	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2014 for further development.  

The Veteran presented testimony at a Board hearing in May 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board also remanded the issues of entitlement to service connection for a right knee disability and a right ankle disability.  The RO has granted service connection for these disabilities by way of October 2014 and January 2015 rating decisions.  The award of service connection constitutes a complete grant of the appeals.  Consequently, the issues are not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its April 2014 remand, the Board instructed the RO to schedule a VA examination for the purpose of determining the etiology of the Veteran's back disability.
     
The Veteran had testified that he injured his back during basic training but was reluctant to seek treatment.  He eventually sought treatment when the pain got so bad that he was unable to get out of bed.  When he sought treatment, he stated that he had injured his back playing football when he was younger.  He admitted that this was a lie that he told because he did not want to admit to an injury so soon after entering service.  He stated that his back continued to bother him during service.  He complained about it often but was only given ibuprofen.  

The Veteran also testified that post service, he was involved in a fight in which he was pushed down some stairs.  He stated that he was receiving treatment from Dr. Barroga.  

The RO was to instruct the VA examiner to discuss the treatment records of Dr. Barroga (dated October 2007 to October 2008).  The Veteran underwent a VA examination in June 2014 (VBMS, 7/16/14).  However, the examiner failed to discuss these records.  Additionally, the Board noted that "While the absence of in-service complaints ...may be considered by the examiner, the absence of such cannot serve as the sole basis for concluding that the Veteran did not have such disabilities or suffer such injuries in service."  The June 2014 VA examiner opined that the Veteran's current back disability was less likely than not related to service.  However, his conclusion was solely based on that fact that "There was only 1 complaint of [low back pain] and no chronicity was established."  The examiner failed to consider the Veteran's lay testimony regarding continuity of symptoms during service.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

In light of the fact that the VA examiner failed to discuss the treatment records of Dr. Barroga and the lay statements regarding continuity of symptomatology and because he based his opinion solely on the lack of treatment in service, the Board finds that the claim must be remanded for an addendum opinion.   

 Accordingly, the case is REMANDED for the following action:

1.  Schedule for the June 2014 VA examiner to review the claims file and provide an addendum opinion on the questions set forth below.  If that examiner is no longer available, another comparably qualified individual may respond in his place.  In either case, if another examination is deemed necessary, then such should be arranged.

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with this request.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater
probability) that any currently diagnosed low back disability, had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of the alleged incident where the Veteran injured his lower back during basic training, or when he allegedly slipped on ice in Germany and injured his lower back.  

The examiner is specifically requested to discuss the
service treatment records and private medical records
including the:

Normal January 1988 enlistment examination.

The March 1988 service treatment record in which the
Veteran complained of low back pain, and a preexisting
back injury while playing football.  The examiner noted thoracolumbar fascia swelling, point tenderness and muscle spasm.  A lumbar spine series was entirely normal.

Treatment reports from Dr. Barroga dated October 2007 to October 2008, reflecting a history of the Veteran being pushed down a flight of stairs after an assault, and complaints of worsening neck and shoulder pain with decreased range of motion.  There was no numbness, tingling, or weakness down the arms.  The diagnoses included chronic neck and shoulder pain, and a history of a 2000 motor vehicle accident.  The diagnoses at that time included SP low back pain, neck pain, and headaches.

Dr. Barroga also noted the Veteran reported decreased
ambulation in the morning, low back pain, stabbing
pain, shoulder blade twitching, and spasms.  He also
reported a herniated lumbar disc noted by MRI.  There
was no copy of the MRI in the records.

While the absence of in-service complaints of a low
back disability may be considered by the examiner, the absence of such cannot serve as the sole basis for concluding that the Veteran did not have such a disability or suffer such from such an injury in service.

The examiner must provide a comprehensive report
including a complete rationale for all opinions and
conclusions reached, citing the objective medical
findings leading to the conclusions.  In providing these
opinions, the examiner should reconcile any opinions
with the service treatment records, post-service medical evidence, and lay statements by the Veteran, and his family including any contention that he has experienced a continuity of symptomatology of a lower back disability since his separation.  

If the foregoing question cannot be determined on a
medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  After completion of the above, review the expanded record and adjudicate the claim of service connection.  If the benefits sought are not granted, the Veteran and
his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be
returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







